AO 245B (CASDRev. 02/18) Judgment in a Criminal Case



                                          UNITED STATES DISTRICT COURT
                                                SOUTHERN DISTRICT OF CALIFORNIA                                      18 DEC   -   7 PM 3: 02

                UNITED STATES OF AMERICA                                          JUDGMENT IN A CRIMINAL CASE
                         v.
                                                                                                                     '
                                                                                  (For Offenses Committed On or Alhir Novem        �
                                                                                                                            l, 1987)
             ALEJANDRO ARTURO HERRERA (1)
                                                                                     Case Number:
                                                                                                                  ,
                                                                                                          3:18-CR-OB41-MMA         0
                                                                                  Jesus Mosqueda
                                                                                  Defendant's Attorney
REGISTRATION NO.                      15549064

D -
THE DEFENDANT:
C8:l     pleaded guilty to count(s)             One of the Information.
        was found guilty on count(s)
D       after a plea of not guilty

Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

        Title and Section I Nature of Offense                                                                   Count
        18:1361- Depredation Of Government Property (Felony)                                                    1




         The defendant is sentenced as provided in pages 2 through                 ---=5'---             of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.

 D       The defendant has been found not guilty on count(s)

 D       Count(s)                                                                       dismissed on the motion of the United States.

 [;g]    Assessment: $100.00 imposed


         JVTA Assessment*: $
 D
         *Justice for Victims   of Trafficking Act of 2015, Pub. L. No. 114-22.
 C8:l    No fine                     D    Forfeiture pursuant to order filed                                                  , included herein.
             IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days of any
 change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States Attorney of
 any material change in the defendant's economic circumstances.




                                                                                  HON. MICHAEL M. ANELLO
                                                                                  UNITED STATES DISTRICT JUDGE




                                                                                                                             3:18-CR-01341-MMA
AO 245B (CASD Rev. 02/18) Judgment in a Criminal Case


DEFENDANT:                ALEJANDRO ARTURO         HERRERA (I)                                     Judgment - Page 2 of 5
CASE NUMBER:              3:18-CR-01341-MMA


                                                   IMPRISONMENT
 The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
 Eighteen (18) months




 D     Sentence imposed pursuant to Title 8 USC Section 1326(b).
 D     The court makes the following recommendations to the Bureau of Prisons:




 D     The defendant is remanded to the custody of the United States Marshal.


 D     The defendant shall surrender to the United States Marshal for this district:

        D    at   ______                       A.M.            on   -------�




        D    as notified by the United States Marshal.


       The defendant shall surrender for service of sentence at the institution designated by the Bureau of
  D
        Prisons:

        D    on or before

        D    as notified by the United States Marshal.

        D    as notified by the Probation or Pretrial Services Office.


                                                         RETURN

 I have executed this judgment as follows:

        Defendant delivered on
                                 --------�
                                                                          to


  at   ______                              ,   with a certified copy of this judgment.




                                                                    UNITED STATES MARSHAL




                                      By                     DEPUTY UNITED STATES MARSHAL




                                                                                                 3: 18-CR-O 1341-MMA
      AO 245B (CASD Rev. 02/18) Judgment in a Criminal Case


      DEFENDANT:                      ALEJANDRO ARTURO HERRERA (I)                                                                    Judgment - Page 3 of 5
      CASE NUMBER:                    3:18-CR-01341-MMA


                                                              SUPERVISED RELEASE
Upon release from imprisonment, the defendant shall be on supervised release for a term of:
Three (3) years



     The defendant shall report to the probation office in the district to which the defendant is released within 72 hours ofrelease from the
custody of the Bureau ofPrisons unless removed from the United States.
The defendant shall not commit another federal, state or local crime.

For offenses committed on or after September 13,              1994:
The defendant shall not illegally possess a controlled substance. The defendant shall refrain from any unlawful use of a controlled
substance. The defendant shall submit to one drug test within 15 days ofrelease from imprisonment and at least two periodic drug tests
thereafter as determined by the court. Testing requirements will not exceed submission of more than 4 drug tests per month during the
term of supervision, unless otherwise ordered by court.
         The above drug testing condition is suspended, based on the court's determination that the defendant poses a low risk offuture
D
         substance abuse. (Check, ifapplicable.)
121      The defendant shall not possess a firearm, ammunition, destructive device, or any other dangerous weapon.
         The defendant shall cooperate in the collection of a DNA sample from the defendant, pursuant to section 3 of the DNA Analysis
121
         Backlog Elimination Act of2000, pursuant to 18 USC section 3583(a)(7) and 3583(d).
         The defendant shall comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901, et
D        seq.) as directed by the probation officer, the Bureau ofPrisons, or any state sex offender registration agency in which he or she
         resides, works, is a student, or was convicted ofa qualifying offense. (Check ifapplicable.)
D            The defendant shall participate in an approved program for domestic violence.             (Check ifapplicable.)

             If this judgment imposes a fine or a restitution obligation, it shall be a condition of supervised release that the defendant pay any
        such fine or restitution that remains unpaid at the commencement of the term of supervised release in accordance with the Schedule of
        Payments set forth in this judgment.
            The defendant shall comply with the standard conditions that have been adopted by this court. The defendant shall also comply
        with any special conditions imposed.
                                              STANDARD CONDITIONS OF SUPERVISION

        I)     the defendant shall not leave the judicial district without the permission of the court or probation officer;
        2)     the defendant shall report to the probation officer in a manner and frequency directed by the court or probation officer;
        3)     the defendant shall answer truthfully all inquiries by the probation officer and follow the instructions of the probation officer;
        4)     the defendant shall support his or her dependents and meet other family responsibilities;

        5)     the defendant shall work regularly at a lawful occupation, unless excused by the probation officer for schooling, training, or other acceptable
               reasons;
        6)     the defendant shall notify the probation officer at least ten days prior to any change in residence or employment;

        7)     the defendant shall refrain from excessive use of alcohol and shall not purchase, possess, use, distribute, or administer any controlled substance or
               any paraphernalia related to any controlled substances, except as prescribed by a physician;
        8)     the defendant shall not frequent places where controlled substances are illegally sold, used, distributed, or administered;

        9)     the defendant shall not associate with any persons engaged in criminal activity and shall not associate with any person convicted of a felony,
               unless granted permission to do so by the probation officer;
        I 0) the defendant shall permit a probation officer to visit him or her at any time at home or elsewhere and shall permit confiscation of any contraband
               observed in plain view of the probation officer,
        11) the defendant shall notify the probation officer within seventy-two hours of being arrested or questioned by a law enforcement officer;
        12) the defendant shall not enter into any agreement to act as an informer or a special agent of a law enforcement agency without the permission of
               the court; and
        13) as directed by the probation officer, the defendant shall notify third parties of risks that may be occasioned by the defendant's criminal record or
               personal history or characteristics and shall permit the probation officer to make such notifications and to confirm the defendant's compliance
               with such notification requirement.




                                                                                                                                    3:18-CR-01341-MMA
     '


AO 245B (CASD Rev. 02118) Judgment in a Criminal Case


DEFENDANT:                ALEJANDRO ARTURO        HERRERA (1)                                    Judgment - Page 4 of5
CASE NUMBER:              3:18-CR-01341-MMA


                                  SPECIAL CONDITIONS OF SUPERVISION



     1.   Not enter or reside in the Republic of Mexico without permission of the court or probation officer, and
          comply with both United States and Mexican immigration law requirements.


     2.   Participate in a program of mental health treatment as directed by the probation officer, take all
          medications as prescribed by a psychiatrist/physician, and not discontinue any medication without
          permission. The court authorizes the release of the presentence report and available psychological
          evaluations to the mental health provider, as approved by the probation officer.      Allow for reciprocal
          release of information between the probation officer and the treatment provider. May be required to
          contribute to the costs of services rendered in an amount to be determined by the probation officer, based
          on ability to pay.


     3.   Participate in a program of drug or alcohol abuse treatment, including drug testing and counseling, as
          directed by the probation officer.   Allow for reciprocal release of information between the probation
          officer and the treatment provider. May be required to contribute to the costs of services rendered in an
          amount to be determined by the probation officer, based on ability to pay.


     4.   Report all vehicles owned or operated, or in which you have an interest, to the probation officer.


     5.   Submit your person, property, residence, office or vehicle to a search, conducted by a United States
          Probation Officer at a reasonable time and in a reasonable manner, based upon reasonable suspicion of
          contraband or evidence of a violation of a condition of release; failure to submit to a search may be grounds
          for revocation; the defendant shall warn any other residents that the premises may be subject to searches
          pursuant to this condition.



II




                                                                                                3:18-CR-01341-MMA
      .



AO 245S (CASD Rev. 08/13) Judgment in a Criminal Case


  DEFENDANT:             ALEJANDRO ARTURO         HERRERA (!)                                 Judgment - Page 5 of 5
  CASE NUMBER:           3:18-CR-01341-MMA


                                             RESTITUTION



 The defendant shall pay restitution in the amount of    $47,189.71             unto the United States of America.


 Pay restitution in the amount of$47,189.71 to U.S. Department of Homeland Security, Customs and Border
 Protection through the Clerk, U. S. District Court. Payment of restitution shall be forthwith. During any period
 of incarceration the defendant shall pay restitution through the Inmate Financial Responsibility Program at the
 rate of 50% of the defendant's income, or$25.00 per quarter, whichever is greater. The defendant shall pay the
 restitution during his supervised release at the rate of$500 per month. These payment schedules do not
 foreclose the United States from exercising all legal actions, remedies, and process available to it to collect the
 restitution judgment.


 Until restitution has been paid, the defendant shall notify the Clerk of the Court and the United States
 Attorney's Office of any change in the defendant's mailing or residence address, no later than thirty (30) days
 after the change occurs.




                                                                                                 3:18-CR-01341-MMA
